DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a residence time during insulation is 20 hrs to 150 hrs. Claim 15 does not recite a step of insulation, thus it is unclear what is insulation. Is this different from annealing?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sayce et al. (6,763,682) in view of Ward (3,301,650), Annamalai et al. (2016/0236965) and Winnen et al. (2006/0281623). Regarding claims 15-16, Sayce teaches a method for producing glass ingots comprising providing a softened quartz glass material in a crucible (col. 4 lines 33-35) and vertically drawing off the softened quartz-glass mass through a die orifice to provide a quartz-glass ingot (col. 4 lines 36-39, 52), wherein the quartz-glass ingot is produced continuously (figure 3, col. 6 lines 23-25).  Sayce further teaches an on-line cutting step comprising cutting the quartz glass ingot to a specific length (col. 5 lines 29-34) However, Sayce is silent regarding an annealing step.  Annealing of glass is a well-known step in glass manufacturing for reducing stress in a glass product. Ward teaches an on-line controlled cooling step  (annealing) to reduce stress in glass products as they are cooled from their molten form is well recognized. Ward teaches proper annealing is necessary to produce glass with a substantially uniform overall residual stress pattern, making it more suitable for cutting (col. 1 lines 14-24) as well as easier cutting (col. 1 lines 25-29).  Ward further teaches the annealing is performed by passing the drawn glass through an insulated chamber with controlled cooling (col. 10 lines 16-17, 71-75, col. 16 lines 45-48, figures 6 and 10-15), wherein a temperature difference between the external temperature and center temperature (ΔT, col. 5 lines 5-9) is progressively reduced by the internal heat of the glass (col. 5 lines 26-29, 38-39, col. 14 lines 27-31, note higher ΔT before TB1 than ΔT after TB1 in figure 1B).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly provided for an on-line annealing step in the process of Sayce, comprising passing the drawn glass ingot through an insulated chamber for annealing the glass ingot, so as to reduce residual stress within the ingot, making it suitable for cutting and easier to cut, as taught by Ward. 
Ward doesn’t specify a residence time during annealing in the insulated chamber. Sayce teaches the ingots have applications in optical, optical fiber, and semiconductor industries (col. 1 lines 5-9). Ward further teaches the ingots can be made into a size suitable for lenses or mirror blanks (col. 2 lines 12-15). Annamalai teaches an annealing treatment for glasses used in optical and semiconductor industries, comprising slow cooling the glasses for at least 20 hours, even 50 hours ([0127], [0128]), wherein the annealing method provides for glasses having improved spatial uniformity of the coefficient of thermal expansion (CTE) and fictive temperature, as well as low expansivity slopes, making the glass excellent mirror substrates for EUV projection optics ([0003], [0005], [0094]). Annamalai specifies the annealing treatment controls the fictive temperature of the glass, which further determines the CTE slope of  ULE® glass used in EUVL systems ([0101]). More specifically, Annamalai teaches through annealing, stresses are relaxed, and the fictive temperature of the glass can be controlled to provide a glass with a CTE slope that is suitable for the intended application ([0101]). Thus, annealing of glasses not only provides for reduced residual stress within the glass, but also added benefits improved spatial uniformity of the coefficient of thermal expansion and fictive temperature for the glass when used as mirror substrates in projection optics.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided an annealing time of at least 20 hours, or even 50 hours, to produce glasses suitable for use in EUV projection optics, such as ULE® glass for mirror substrates, as taught by Annamalai.
Sayce doesn’t specify a cross section area of the ingot. However, it would be obvious that the size of the ingot would depend on the its application. For example, Winnen teaches large glass ingots are used in semiconductor processing applications ([0002], [0004]). Winnen teaches producing large sized quartz glass ingots having an outer diameter in the range of 6-24 inches ([0038]). An ingot with an outer diameter of 6.9 inches provides for a cross sectional area of  149.6in2 (96,497 mm2), an outer diameter of 15 inches provides for a cross sectional area of 176.7 in2 (114,000 mm2) and an outer diameter of 24 inches provides for a cross sectional area of 452.4 in2 (291,870 mm2). All of these examples provide for a cross sectional area that is larger than the claimed limit of 96,000 mm2. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made ingots having large diameters, and cross sectional areas, such as 114,000 mm2, to provide for glass suitable for application in semiconductor processing applications, as taught by Winnen.
Regarding claim 18, Sayce doesn’t specify a temperature of the glass when cutting. Ward further teaches cooling the glass down to a temperature of 90°C before cutting (col. 14 lines 48-55). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a similar temperature for the glass ingot of Ward before cutting, as it would provide for an ingot at safer handling temperatures. 
Regarding claim 19, Sayce teaches the ingot is cut and removed for further processing (col. 6 lines 19-22). It would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the glass ingot to cool down to room temperature eventually after annealing, wherein the difference between the surface temperature and the center temperature is basically zero.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sayce et al. (6,763,682) in view of Ward (3,301,650), Annamalai et al. (2016/0236965) and Winnen et al. (2006/0281623) as applied to claim 15 above, and further in view of Ding et al. (EP 3372566).  Ward teaches it is known to bring the glass to a temperature well above the annealing range before annealing (col. 1 lines 52-61) as well as an initial cooling of the glass before annealing (col. 2 lines 25-29, col. 10 lines 13-22), but does not specify cooling the glass to a temperature in the range of 900-1150°C.  Ding teaches a method for annealing larger glass bodies, such as preforms, comprising heating the preform up to an elevated temperature, holding at the elevated temperature, and slow cooling the preform in an insulated chamber ([0005], [0034]). Ding teaches the preform is at a temperature of 1070-1130°C right before starting the slow cooling step ([0007]-[0009]) and then slow cooling the preforms according to a schedule that ensure heat from the center of the preforms can be evenly radiated, thereby reducing residual stress in the preforms ([0023]). Ding also teaches heating to such a temperature ensures the center of the preform reaches thermal stability ([0023]). Ward teaches a lower temperature at the start of annealing because the glass is the shape of thin glass sheets. Since the preform bodies are significantly larger than glass sheets of Ward, it would have been obvious to one ordinary skill in the art at the time of the invention to have provided for a similar temperature arrangement, such as cooling to an initial temperature of 1070-1130°C, which falls within the claimed range of 900-1150°C, prior to annealing, in the process as Ward, as Ward similar teaches a large preform bodies (ingots). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sayce et al. (6,763,682) in view of Ward (3,301,650), Annamalai et al. (2016/0236965) and Winnen et al. (2006/0281623) as applied to claim 15 above, and further in view of Weller et al (2,711,616).  Sayce and Ward don’t specify a surface tensile stress of less than 5 MPa for the ingot before cutting.  Weller teaches glass with locked in stresses can shatter with relatively small temperature changes and annealing glass helps relieve such stress within the glass (col. 1 lines 23-26).  Weller teaches fully annealing a glass through the critical range produces a stress free glass (col. 1 lines 49-55).  Weller also teaches fast cooling below the critical range provides for no surface tensile stress, but instead some surface compressive stress (col. 1 lines 63-72, col. 2 lines 1-2).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for similar residual stress and surface compressive stress so as to prevent potential shattering of the glass ingot when further processed. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sayce et al. (6,763,682) in view of Ward (3,301,650), Annamalai et al. (2016/0236965) and Winnen et al. (2006/0281623) as applied to claim 1 above, and further in view of Bogdahn et al. (2012/0011889).  Sayce suggests a distance of the cutting zone from the die from which the ingot emerges is about mid-floor level (col. 4 lines 66-67, col. 5 lines 1-2).  However, a value for the distance is not specified.  Bogdahn teaches the distance of a cutting zone from a crucible orifices can be optimized to be about one to several times the length of the cutting length, so that interference from the act of separation lies in a similar subsequent separation position of the drawn glass ([0016]). Bogdahn teaches an example wherein the cutting length is 1.5m, and thus the distance (A) of the cutting zone to the drawing bulb (or die) is a little less three times the length, or 4.5m ([0052]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have optimized the distance of the cutting zone to the die in the process of Sayce to about one to several times the cutting length (i.e. less than 4 m), depending on the cutting length, as it limits interferences of the cutting action to locations of the next cutting location along the glass, as taught by Bogdahn.
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 15 under 35 U.S.C.112(b), claim 15 remains indefinite as the residence time during insulation is not clear, since there was no step of insulation. Applicant is encouraged to amend the claim to recite the residence time during annealing instead. 
Applicant argues Ward teaches a continuous process for making glass sheets or ribbons and not glass ingots and thus one would not apply Ward to Sayce because the geometries are different.  This not found persuasive because the annealing of glass is a well known and important step for reducing stress in the glass to provide ease of cutting, regardless of shape of the glass article. Accordingly, since the step of annealing is controlled cooling, it can be applied to any shaped glass, especially if the glass is intended to be cut.
Applicant further argues Ward discloses annealing flat glass, which is a different glass from Sayce, wherein flat glass has higher coefficient of expansion requiring an annealing temperature of 500-600°C. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., type of glass or annealing temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  Applicant further argues the annealing schedule of Ward is applicable to glass sheets in particular and thus is not applicable for modifying Sayce. It was not suggested to modify Sayce with the annealing schedule of Ward, nor is an annealing schedule a claimed feature of the invention. Nonetheless, Ward teaches an on-line annealing of glass drawn from molten glass to reduce stress for ease of cutting is an applicable teaching for Sayce who also cut a drawn glass article. 
 Applicant further argues the method of Ding cannot be used to modify Sayce and Ward. Ding was not a reference used for the rejection of claim 1. Nonetheless, applicant argues Ding teaches reheating preforms, whereas, Sayce and Ward are continuous processes.  Ding does teach a glass preform should be at a temperature of 1070-1130°C before entering the annealing step, and suggests reheating the glass body since the glass body is not heated. However, this is not a concern for the glass ingot of Sayce because the glass is already heated from being formed from molten glass. Thus, the teaching of cooling the glass body to a  temperature in the range of 1070-1130°C right before entering the annealing step is applicable, since the glass is at a molten glass temperature.  
Applicant argues Annamalai relates to the annealing of modified titania-silica glass without any information regarding the size of them. Annamalai teaches examples wherein the glass is used as a mirror substrates and that the glass is ULE® glass, i.e. code 7973 ([0003]). A product brochure for ULE® glass, i.e. code 7973 suggests glass ingots having diameters of 20-50 inches (see chart on page 2), which are large size ingots. Applicant also argues Annamalai has a different annealing temperature from Ward or Ding. The combination of Annamalai, Ward, and Ding was not used in the rejection of claim 1. Furthermore, it is noted that the features upon which applicant relies (i.e., annealing temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Again, the cooling schedule of Ding or Ward was not relied upon for teaching the annealing step. Applicant has failed to present argument for the non-obvious of modifying Sayce with Annamalai, but instead has relied upon finding difference in annealing schedules/temperatures between Annamalai and Ding (which, again, was not a combination used). 
Applicant argues Winnen employs a different method for forming large glass ingots. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Winnen teaches a need for large glass ingots for the semiconductor industries. Thus, when there is an industry need for large size glass ingots, it would be obvious to adapt the process of Sayce to produce large glass ingots. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741